                          2:21-cv-02009-CSB-EIL # 15         Page 1 of 3
                                                                                                  E-FILED
                                                                       Monday, 21 June, 2021 10:53:10 AM
                                                                            Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                CHAMPAIGN DIVISION

 Angelo Williams,                                  )
                                                   )
                 Plaintiff,                        )
                                                   )   Case No. 2:21-cv-02009-CSB-EIL
 v.                                                )
                                                   )   Hon. Colin Stirling Bruce
 Shady Rest Materials, LLC,                        )
                                                   )   Hon. Magistrate Judge Eric I. Long
                 Defendants.                       )
                                                   )


                                Motion to Seal Filed Documents

Plaintiff, Angelo Williams, through and by his attorneys, O’Connor | O’Connor, P.C.,

respectfully moves this Court to seal Exhibits A and B of Defendant’s Response to Motion For

Default Judgment / Defendant’s Request For Dismissal of Case [Doc # 14]. In support thereof,

Plaintiff states as follows:

  1. On May 21, 2021, Defendant filed its Response to Motion For Default Judgment /

      Defendant’s Request for Dismissal of Case. [Doc # 14].

  2. Defendant filed three exhibits along with the document.

  3. Exhibits A and B were filed without any redactions and contain sensitive information of

      Plaintiff in violation of Federal Rule of Civil Procedure 5.2 and Local Rule 5.11.


WHEREFORE, Plaintiff, Angelo Williams, respectfully moves this Court to issue an order

sealing Exhibits A and B of Document # 14, and for such further relief as this Court deems just

and necessary.

                                                                    Respectfully submitted,

                                                                            Angelo Williams
                   2:21-cv-02009-CSB-EIL # 15   Page 2 of 3




                                                      By: /s/ Heewon O’Connor
                                                          One of his Attorneys
Heewon O’Connor (ARDC No. 6300449)
O’Connor | O’Connor, P.C.
110 E. Schiller St., Ste 212
Elmhurst, IL 60126
P: 630-903-6397
F: 630.658.0336
heewon@oconnor-oconnor.com
                        2:21-cv-02009-CSB-EIL # 15         Page 3 of 3




                                CERTIFICATE OF SERVICE

I hereby certify that on June 21, 2021, Plaintiff’s Motion to Seal Filed Document was served on

Defendant via certified mail.


/s/ Heewon O’Connor        .

Heewon O’Connor
O’Connor | O’Connor, P.C.
110 E. Schiller St., Ste. 212
Elmhurst, IL 60126
Office Phone: 630-903-6397
Fax:           630-658-0336
heewon@oconnor-oconnor.com



                                     SERVICE LIST

Shady Rest Materials, LLC, Mansfield, IL 61854
